Appeal from an order of Supreme Court, Erie County (Martoche, J.), entered September 24, 2002, which, inter alia, granted the motion of defendant Anthony J. Colucci, III seeking to dismiss the complaint against him and granted those parts of the motion of defendants Patrick Hotung and Violet Realty, Inc., and the cross motion of defendant *1232Eugene Sloan seeking dismissal of the first, second, sixth and seventh causes of action against them.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Plaintiff commenced this action asserting causes of action for, inter alia, defamation per se, slander and libel. Supreme Court properly granted the motion of defendant Anthony J. Colucci, III seeking to dismiss the complaint against him for lack of personal jurisdiction, based on improper service of the summons and complaint (see CPLR 3211 [a] [8]; Olsen v Haddad, 187 AD2d 375 [1992], lv denied 81 NY2d 707 [1993]). The court also properly granted those parts of the motion of defendants Patrick Hotung and Violet Realty, Inc. and the cross motion of defendant Eugene Sloan seeking dismissal of the first, second, sixth and seventh causes of action against them because the complaint does not set forth the “particular words complained of,” as required by CPLR 3016 (a). Nor did the court abuse its discretion in denying plaintiffs motion to amend the complaint in order to replead the causes of action dismissed by the court.
We have reviewed plaintiffs remaining contentions and conclude that they are either unpreserved for our review or without merit. Present — Pigott, Jr., P.J., Hurlbutt, Gorski and Lawton, JJ.